Citation Nr: 1117103	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.

Service connection for hepatitis was denied by VA in an unappealed February 1988 rating decision.  The Veteran now seeks service connection for hepatitis C specifically.  The undersigned considers hepatitis C, with its unique etiology, to be sufficiently distinct from the disability raised in the Veteran's prior claim and, thus, an original claim not subject to the rules governing reopening.  In fact, the Federal Circuit Court recently held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  In determining whether a new and material evidence is required here for hepatitis C issue, the focus of the analysis of the Board must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In the present case, hepatitis C is clearly a separate and distinct disorder from the previous claim that pertained to another form of hepatitis.  In any event, it is to the Veteran's advantage to review the claim on a de novo basis.  

This appeal has been before the Board twice previously, most recently in January 2010, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review.

The record reflects that the Veteran was scheduled for a Travel Board hearing in April 2008, consistent with his request for such in his November 2006 Substantive Appeal.  The Veteran was notified of the scheduled hearing in a March 2008 letter sent to his last address of record; however, he did not appear for that hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran did not exhibit hepatitis C or risk factors for hepatitis C in service, and there is probative medical evidence against a link between the veteran's current hepatitis C diagnosis and his period of active military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a May 2006 letter, which also informed the Veteran of the law and regulations governing the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, following the letter, the October 2006 statement of the case and October 2009 and March 2011 supplemental statements of the case were issued, each of which provided the Veteran with additional time to submit more evidence.

Additionally, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  The Veteran has been accorded a pertinent VA examination.  This examination is fully adequate.  Additionally, all relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes that, in accordance with a July 2008 Board remand, the RO attempted to obtain records of the Veteran's in-patient treatment for hepatitis at the Navy Regional Medical Center in San Diego in March 1977 as well as any records of any out-patient follow-up treatment.  A January 2009 response from the Navy Regional Medical Center indicates that the Veteran's records had been retired and advised the RO to follow-up with the National Personnel Records Center (NPRC) in St. Louis.  A February 2009 response from the NPRC indicates that all available records had been mailed.  

When service treatment records (STRs) are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  All methods were exhausted in attempting to obtain any missing STRs, but they are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  

The Board is also satisfied as to substantial compliance with its July 2008 and January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, the Agency of Original Jurisdiction (AOJ) complied with the Board's two remand requests by attempting to secure missing inpatient STRs and follow-up records, by securing VA treatment records, by obtaining a VA examination with an opinion as to etiology, and by issuing a Supplemental Statement of the Case.  

Overall, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.     

General Laws And Regulations

Service connection may be granted for disability resulting from injury suffered or disease contracted in the line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, competent to diagnose hepatitis C or render an opinion as to the cause or etiology of his current hepatitis C because he does not have the requisite medical knowledge or training.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his currently-shown hepatitis C is attributable to his active military service.

At the outset, the Board notes that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B 
(98-110) November 30, 1998.

The STRs indicate that the Veteran received in-patient treatment at the Navy Regional Medical Center in San Diego in March 1977 for hepatitis B antigen negative hepatitis.  They are, however, silent for complaints of, treatment for, or findings of hepatitis C.  In addition, the presence of hepatitis C risk factors during service is not demonstrated in the STRs. 

The earliest medical evidence describing hepatitis C is a September 2000 VA treatment report, which reflects a history of the disorder but does not indicate how far back.  The assessment at that time was hepatitis C.  Subsequent records show continued treatment for hepatitis C, but do not reflect a view that the disorder dated to the Veteran's military service 25 years earlier.  In fact, while an April 2001 treatment report shows the Veteran reported having hepatitis A or B during service (he could not remember which), he stated that he was unaware of hepatitis C.

In June 2009, in accordance with a July 2008 Board remand, the Veteran underwent a pertinent VA examination.  The claims file was reviewed in conjunction with the examination, and the in-service finding of hepatitis B was noted.  At that time, the Veteran reported several risk factors for hepatitis C, including tattoos (which were observed on the left upper arm and forearm), sharing toothbrushes, intranasal cocaine use and intravenous drug use, all of which were noted to have taken place after service.  Based on these facts, the examiner concluded that the Veteran's hepatitis C was not likely related to his military service.

Post-service, the evidence as a whole does not establish continuity of symptomatology of hepatitis C since service.  38 C.F.R. § 3.303(b).  The evidence of record reveals that from the time of discharge from service in 1977, up until his 1987 claim, there is no record of any complaint, let alone treatment, for any form of hepatitis.  Notably, the Veteran has never specifically alleged or discussed continuity of symptomatology for hepatitis C.  He has never asserted continuous hepatitis C symptoms since discharge.  He has, however, discussed significant post-service risk factors.  The United States Court of Appeals for the Federal Circuit has determined that such a post-service lapse of time for symptoms or a diagnosis is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  There is simply no identifiable, credible, or probative lay or medical evidence of continuity of symptoms for hepatitis C from the time of his discharge until many years later.    

The Board acknowledges the Veteran's assertion that he did not use drugs until after his hepatitis C diagnosis.  See November 2009 statement.  However, even assuming this to be the case (it is observed that during the VA examination, the Veteran reported he quit using drugs about 10 to 15 years ago), the record is nevertheless notable for other post-service hepatitis C risk factors, including tattoos and shared toothbrushes.

In sum, given the lengthy passage of time between the Veteran's period of service and his post-service symptoms and diagnosis of hepatitis C, together with multiple post-service hepatitis C risk factors and a specific medical opinion rejecting any link between the Veteran's active service and hepatitis C, the Board finds that the greater weight of the evidence is against the claim.  Accordingly, service connection is not warranted and the appeal is denied.


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


